Case 2:20-cv-01043-GW-DFM Document 8 Filed 04/29/20 Page 1 of 1 Page ID #:45
                                                                    JS-6




                      UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA
                           WESTERN DIVISION



 ANTHONY ULYSSES HAYES, JR.,             Case No. CV 20-01043-GW (DFM)

         Plaintiff,                      JUDGMENT

            v.

 KAMALA HARRIS, United States
 Senator,

         Defendant.



      Pursuant to the Court’s Order of Dismissal,
      IT IS ADJUDGED that this action is dismissed.



 Date: April 29, 2020                     ___________________________
                                          GEORGE H. WU
                                          United States District Judge
